DETAILED ACTION
This Action is responsive to the Amendment filed on 04/22/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 5-12, and 14-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 recites the limitation "said spaced-apart truncated cones" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-3, 5-12, and 14-20 are rejected under 35 U.S.C. 112(b) as being indefinite due to the claims dependency to claim 1. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-12 and 14-20 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 10, which depends indirectly from Claim 1, recites that the substrate is sapphire.  However, Claim 1 recites that the substrate is silicon. Therefore, Claim 10 fails to include all the limitations of the claim upon which it depends.
Claim 11, which depends from Claim 1, recites that the substrate is silicon carbide.  However, Claim 1 recites that the substrate is silicon (rather than comprising silicon). Therefore, Claim 11 fails to include all the limitations of the claim upon which it depends.
Claim 12, which depends indirectly from Claim 1, recites that the substrate is silicon carbide.  However, Claim 1 recites that the substrate is silicon (rather than comprising silicon). Therefore, Claim 12 fails to include all the limitations of the claim upon which it depends.
Claim 14, which depends indirectly from Claim 1, recites that the substrate is silicon.  However, Claim 1 recites that the substrate is silicon. Therefore, Claim 14 fails to further limit the subject matter of the claim upon which it depends.
Claim 15, which depends from Claim 1, recites that the substrate is gallium arsenide.  However, Claim 1 recites that the substrate is silicon. Therefore, Claim 15 fails to include all the limitations of the claim upon which it depends.
Claim 16, which depends indirectly from Claim 1, recites that the substrate is gallium arsenide.  However, Claim 1 recites that the substrate is silicon. Therefore, Claim 16 fails to include all the limitations of the claim upon which it depends.
Claim 17, which depends from Claim 1, recites that the substrate is silicon germanium.  However, Claim 1 recites that the substrate is silicon (rather than comprising silicon). Therefore, Claim 17 fails to include all the limitations of the claim upon which it depends.

Claim 19, which depends from Claim 1, recites that the substrate can be either silicon germanium, aluminum gallium nitride, or gallium nitride.  However, Claim 1 recites that the substrate is silicon (rather than comprising silicon). Therefore, Claim 19 fails to include all the limitations of the claim upon which it depends.
Claim 20, which depends indirectly from Claim 1, recites that the substrate can be either silicon germanium, aluminum gallium nitride, or gallium nitride.  However, Claim 1 recites that the substrate is silicon (rather than comprising silicon). Therefore, Claim 20 fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/ANTONIO B CRITE/Examiner, Art Unit 2817                                                                                                                                                                                                        11/12/2021